                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

BASIMAH KHULUSI M.D., LLC,                              )
                                                        )
        Plaintiff,                                      )
                                                        )
v.                                                      )           No. 4:18-CV-00425-DGK
                                                        )
HONEYWELL INTERNATIONAL, INC.,                          )
                                                        )
        Defendant.                                      )

                ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

        Plaintiff Basimah Khulusi, M.D., Inc., alleges Defendant Honeywell International, Inc.,

(“Honeywell International”) infringed on its patent for workplace safety goggles by making and

selling a similar product. Now before the Court is Defendant’s Motion to Dismiss or, in the

alternative, Transfer (Doc. 12).1 Because Plaintiff has failed to make a prima facie showing that

Honeywell International purposefully availed itself to the forum, the motion to dismiss is

GRANTED.

                                                Background

        Plaintiff is a Missouri company that patented safety goggles worn over eyeglasses, which

Dr. Basimah Khulusi, a medical doctor, invented. Honeywell International is a parent company

to organizations that make and sell a variety of consumer and commercial products. One such

subsidiary is Honeywell Safety Products, USA, Inc., (“Honeywell Safety”) which, among other

things, designs and sells eye protection products.

        In December 2015, Plaintiff’s counsel sent a licensing letter to Honeywell International

and Honeywell Safety, offering to license Plaintiff’s patent for UVEX goggles, which are sold on


1
  Because the issues presented are clear, the Court finds that oral argument is unnecessary and DENIES Honeywell
International’s request for oral argument.
Honeywell Safety’s website (Doc. 17-3).              Matthew Smyth, an assistant general counsel of

intellectual property at Honeywell International, replied that he represented Honeywell Safety and

that the company refused to accept a licensing arrangement with Plaintiff (Doc. 18-1). Plaintiff

then filed this patent-infringement claim against Honeywell International on June 1, 2018 (Doc.

1). In response, Honeywell International filed this motion to dismiss or, in the alternative, transfer,

arguing this Court does not have personal jurisdiction over Honeywell International, Plaintiff has

failed to state a claim, and, at the least, the case should be transferred to Delaware.

                                                 Discussion

         The Court addresses only Honeywell International’s argument that this Court does not have

personal jurisdiction over it because that issue is dispositive of this motion.

    I.       This Court does not have personal jurisdiction over Honeywell International.

         The exercise of personal jurisdiction must comport with the forum’s long-arm statute and

with due process. Graphic Controls Corp. v. Utah Med. Prods., Inc., 149 F.3d 1382, 1385 (Fed.

Cir. 1998).2     Since Missouri’s long-arm statute authorizes the exercise of jurisdiction over

non-residents to the extent permitted by the due process clause, Mo. Rev. Stat. § 506.500 (2016),

the jurisdictional analysis collapses into a single inquiry, AFTG-TG, LLC v. Nuvoton Tech. Corp.,

689 F.3d 1358, 1360 (Fed. Cir. 2012).

         Due process requires a defendant to have “certain minimum contacts with [the forum] such

that the maintenance of the suit does not offend ‘traditional notions of fair play and substantial

justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311

U.S. 457, 463 (1940)). The “minimum contacts” necessary may be specific or general, but



2
 Because this is a patent-infringement action, the Court looks to Federal Circuit law to determine whether it has
personal jurisdiction over Honeywell International. Nuance Commc’ns, Inc. v. Abbyy Software House, 626 F.3d 1222,
1230 (Fed. Cir. 2010).


                                                       2
regardless of which is asserted, the primary focus is the defendant’s relationship to the forum.

Bristol-Myers Squibb Co. v. Superior Court of Cal., San Francisco Cty., 137 S. Ct. 1773, 1779

(2017).

          A. The Court does not have general jurisdiction over Honeywell International.

          Plaintiff first avers the Court has general jurisdiction over Honeywell International (Doc.

17 at 18). But neither of the paradigm bases for general jurisdiction exist since Honeywell

International is a Delaware corporation with its principal place of business in New Jersey. See

Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (holding the place of incorporation and principal

place of business are paradigm bases for general jurisdiction). And Honeywell International

certainly cannot be said to have contacts so continuous and systematic as to render it essentially at

home in Missouri. See id. (holding that the presence of multiple offices, the direct distribution of

thousands of products accounting for billions of dollars in sales, and the continuous interactions

with customers in the forum are not enough to support the exercise of general jurisdiction). The

Court does not have general jurisdiction over Honeywell International.

          B. The Court does not have specific jurisdiction over Honeywell International.

          A closer call is whether this Court has specific jurisdiction. The Federal Circuit has

outlined a three-pronged test for determining whether specific jurisdiction exists: “(1) whether the

defendant purposefully directs activities at the forum[] … ; (2) whether the claim arises out of or

relates to those activities; and (3) whether assertion of personal jurisdiction is reasonable and fair.”

AFTG-TG, 689 F.3d at 1361. Once the plaintiff has made a prima facie showing that the first two

elements of the due process requirement are met, the burden shifts to the defendant to prove

jurisdiction is unreasonable. Celgard, LLC v. SK Innovation Co., 792 F.3d 1373, 1378 (Fed. Cir.

2015) (citation omitted). “[A] district court must accept the uncontroverted allegations in the




                                                   3
plaintiff’s complaint as true and resolve any factual conflicts in the affidavits in the plaintiff’s

favor.” M-I Drilling Fluids UK Ltd. v. Dynamic Air Ltda., 890 F.3d 995, 999 (Fed. Cir. 2018)

(internal citations and quotations omitted) (emphasis added).

       Plaintiff claims the Court has specific jurisdiction over Honeywell International because

Honeywell International “sold its infringing products in this State and this district,” “advertises the

infringing products in this State and district, and promotes licensed retailers in this State and

district” (Doc. 1 at ¶¶ 7, 8).   More specifically, Plaintiff alleges that Honeywell International

purposefully directed its activities at Missouri by selling UVEX goggles to various resellers

located in the Kansas City, Missouri, area (Doc. 17 at 16). Honeywell International contends

Plaintiff cannot make a prima facie showing that personal jurisdiction exists because Honeywell

International does not advertise, make, or sell UVEX goggles at all, much less in Missouri. In

support, Honeywell International supplies an affidavit from Daniel Birch, the Global Category

Leader for UVEX goggles, which states that Honeywell Safety—not Honeywell International—

designs, markets, offers to sell, and sells the safety goggles (Doc. 13-1).

       In an attempt to refute Honeywell International and make a prima facie showing that

personal jurisdiction exists, Plaintiff first submits an exhibit of the UVEX website, which is linked

to Honeywell Safety’s website (Doc. 17-1). But this exhibit provides no proof that Honeywell

International in fact advertises and sells UVEX goggles. Even if it did, the advertisement of UVEX

goggles on a consumer website is not enough to show purposeful availment to each state in which

Honeywell International would, but has not yet, provided or even offered a sale. The existence of

a consumer website, without more, is insufficient to show that Honeywell International has

minimum contacts with Missouri. See NexLearn, LLC v. Allen Interactions, Inc., 859 F.3d 1371,

1379 (Fed. Cir. 2017) (“Something more [than an interactive website] is needed—whether it be




                                                  4
actual sales, targeted advertising, or contractual relationships—to connect the defendant’s

infringing acts of making, using, offering, or selling its product with the forum State.”); see also

Trintec Indus., Inc. v. Pedre Promotional Prod., Inc., 395 F.3d 1275, 1281 (Fed. Cir. 2005)

(finding that absent evidence the defendant’s website is directed at the forum or that forum

residents have ever used the website to transact business, there is no personal jurisdiction over the

defendant).

         Recognizing the UVEX website is not enough to establish specific jurisdiction, Plaintiff

also attaches an exhibit of a webpage titled, “Where to Buy Honeywell Safety Products” on

Honeywell Safety’s website (Doc. 1-2). The page displays a map, which allows prospective

customers to “[f]ind an authorized distributor of Honeywell Safety Products by using your current

location or typing in your desired zip code or city in the tool below.” It then shows a number of

retailers in the Kansas City, Missouri, area. While this exhibit shows Honeywell Safety distributed

UVEX goggles to retailers in Missouri, it does not show Honeywell International conducted any

business, much less made sales of infringing articles, here. “[I]t is well-settled law that, absent a

piercing of the corporate veil (which neither party alleges), a parent company is not liable for the

acts of its subsidiary.” Dow Jones & Co. v. Ablaise Ltd., 606 F.3d 1338, 1349 (Fed. Cir. 2010).

This is insufficient to prove Honeywell International had minimum contacts with Missouri.3

         Finally, Plaintiff asserts that Honeywell International has purposefully directed its

activities at Missouri because it manages the Kansas City National Security Campus in Kansas

City, Missouri. But even if Honeywell International manages the campus—a fact Honeywell

International disputes—those contacts do not arise out of or relate to the alleged infringing conduct


3
 Plaintiff summarily claims these webpages show that Honeywell International purposefully availed itself to the forum
because Honeywell International has a copyright on both websites. But a website copyright has no bearing on the
jurisdictional question here; it simply shows ownership over the website design and its content, not the products sold.
17 U.S.C. § 102.


                                                          5
in this case. Indeed, Plaintiff does not claim that the goggles are advertised, made, or sold at this

facility.   Plaintiff submits no other evidence tending to show that Honeywell International

purposefully directed activities at the forum by making sales of UVEX goggles in Missouri.

        On this record, any alleged infringing conduct that occurred in Missouri points back to

Honeywell Safety, not Honeywell International. Plaintiff has failed to meet its prima facie burden

of showing Honeywell International purposefully directed any activities resulting in this claim at

the forum. Hence, the Court does not have personal jurisdiction over Honeywell International.

                                            Conclusion

        Honeywell International’s motion to dismiss is GRANTED. Plaintiff’s claim against

Honeywell International is dismissed for lack of personal jurisdiction.

        IT IS SO ORDERED.

Date: January 25, 2019                                 /s/ Greg Kays
                                                      GREG KAYS, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                 6
